ROGERS, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Rockwell and 13 others were tried, convicted and sentenced by one Kuhn, a Justice of the Peace of Marion township, for violation of the gambling statutes. The warrants that were sworn out before Kuhn did not allege that the offenses were committed in Marion township, but charged that they were committed in Franklin county. By consent one bill of exceptions was prepared for all the cases and error was prosecuted to the Common Pleas which held:.
The statute confers no final jurisdiction in this kind of cases unless upon consent of the prisoner or upon a plea of guilty and in these cases neither of those two things occurred. If the magistrate had any jurisdiction at all, ,it was to conduct a preliminary examination only. As a final trial court the magistrate exceeded his jurisdiction and the cases must be reversed.
By 1558-55a GC. creating a Municipal Court of the City of Columbus no justice of the peace in Franklin county, other than Montgomery township, shall have jurisdiction unless the offense charged shall be alleged to have been committed within his township. Hence the magistrate under these warrants had nd jurisdiction. Judgment reversed and defendants discharged.